Citation Nr: 0027645	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-17 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

The veteran maintains that he is entitled to a higher rating 
than the currently assigned 20 percent for his service-
connected low back disability.  A review of the record 
reveals that the veteran's May 1998 VA orthopedic examination 
for rating purposes did not address whether the veteran's 
back pain significantly limited functional ability during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further notes that the veteran has submitted 
statements in April 1999 and March 2000 indicating that his 
low back disability has recently increased in severity.  He 
reports that he is receiving continuing treatment at a pain 
clinic and that he has required injections for his back pain 
at an increasing rate.  Furthermore, the records of the 
veteran's recent treatment at the pain clinic are not 
contained in the claims file.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him since April 1998 for his low 
back disability.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  These 
should include treatment records from the 
pain clinic referenced by the veteran in 
his April 1999 and March 2000 statements.  
All records obtained should be associated 
with the veteran's claims file.

2.  The veteran should be scheduled for 
an examination by a VA orthopedist.  The 
claims file should be provided to the 
examiner prior to examination and the 
examiner should make a thorough review of 
the veteran's medical history.  The 
examiner should specifically note in the 
report whether or not a review of the 
veteran's medical history has been made.  
The examiner should describe the nature 
and extent of the veteran's service-
connected low back disability.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of back 
motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained. 

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




